Speed v. State                                                      
















IN THE
TENTH COURT OF APPEALS
 

No. 10-95-065-CR

     ROBERT GLEN SPEED,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                                              Appellee
 

From the County Court
Freestone County, Texas
Trial Court # 16,628 
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      The court revoked Robert Speed's probation for a conviction of misdemeanor theft and
assessed punishment of ninety days in the county jail.
 See Tex. Penal Code Ann. § 31.03(a),
(e)(3)(a) (Vernon 1989 & Supp. 1995).  Although he filed a written notice of appeal from the
court's order, he has filed a "Motion to Dismiss Appeal" in this court.
       In the relevant portion, Rule 59 of the Texas Rules of Appellate Procedure states:
(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending . . . .  Notice of the dismissal shall
be sent to the clerk of the trial court in which notice of appeal was filed.  
Tex. R. App. P. 59(b).
      Speed's motion specifically requests withdrawal of his notice of appeal.  We have not issued
a decision in his appeal.  The motion is signed personally by Speed and by his attorney.  He has
filed the motion in duplicate, as required.  Thus, the motion is granted.
      Speed's appeal is dismissed.
                                                                               PER CURIAM

Before Justice Cummings, and
            Justice Vance
            (Chief Justice Thomas not participating)
Dismissed on appellant's motion
Opinion delivered and filed June 28, 1995
Do not publish